Citation Nr: 0947621	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether the RO's December 6, 1988, rating decision, which 
denied entitlement to service connection for tinnitus, should 
be reversed or revised on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than June 13, 
2006, for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978 and from January 1980 to March 1988.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in September 2006 and 
November 2007.  

In August 2009, during the course of the appeal, the Veteran 
had a video conference hearing with the Veterans Law Judge 
whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  In an unappealed December 6, 1988 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for tinnitus.  

2.  On December 6, 1988, the correct facts, as they were 
known at the time, were not before the RO.

3.  Had the correct facts, as they were known on December 6, 
1988, been before the RO, they would have manifestly changed 
the outcome of the decision.

4.  There is no error of fact or law with respect to the 
certified issue of entitlement to an effective date earlier 
than June 13, 2006, for a grant of service connection for 
tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's December 6, 1988 rating decision, which denied 
the Veteran's claim of entitlement to service connection for 
tinnitus, is final.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 
19.192 (1988).

2.  The RO's December 6, 1988 rating decision, which denied 
the Veteran's claim of entitlement to service connection for 
tinnitus, was clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) (2009).

3.  The Board no longer has jurisdiction over the certified 
issue of entitlement to an effective date earlier than June 
13, 2006, for a grant of service connection for tinnitus.  
38 U.S.C.A. §§ 511a, 7104, 7105(b)(5) (West 2002 and Supp. 
2009); 38 C.F.R. § 20.101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The CUE Claim

VA's Duty to Notify and Assist 

On December 6, 1988, the RO denied the Veteran's claim of 
entitlement to service connection for tinnitus.  The Veteran 
was notified of that decision, as well as his appellate 
rights; however, a notice of disagreement was not received 
with which to initiate an appeal.  Therefore, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1988).  The 
Veteran now seeks reversal or revision of that decision, on 
the grounds of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.105(a).  

Generally, VA has a statutory duty to assist the Veteran in 
the development of an appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that such duty is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).
In this regard, the Board notes that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Rather, the 
outcome rests on the interpretation of evidence already 
contained in the claims folder.  Thus, it would serve no 
useful purpose for the Board to request additional evidence 
in support of the Veteran's CUE claim.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Further development 
is to be avoided, when it unnecessarily imposes additional 
burdens upon the Board with no reasonable possibility of any 
benefit flowing to the Veteran.).  Accordingly, with respect 
to the CUE claim, additional development is not warranted, 
and the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations 

The law provides that the decision of a duly constituted 
rating agency or other agency of original jurisdiction on 
which an action was predicated will be final and binding upon 
all field offices of VA as to conclusions based on evidence 
on file at the time and will not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities, for new and material evidence, or for CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Consequently, allegations of CUE must 
be brought with specificity.  See, e.g., Phillips v. Brown, 
10 Vet. App. 25 (1997).  




There is a three-prong test to determine whether CUE is 
present in a prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be undebatable, that 
is the type which, had it not been made, 
would have manifestly changed the outcome 
of the decision; and;

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A claim of CUE is a collateral attack on an otherwise final 
rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  Because of the nature of the challenge to the 
rating decision, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo at 44.  Therefore, a veteran who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a veteran who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

A disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  Similarly, the Court has held that the 
VA's breach of its duty to assist cannot form a basis for a 
claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000).  Moreover, opinions from the Court that formulate new 
interpretations of the law subsequent to [a VA] decision 
cannot be the basis of a valid claim of CUE.  Brewer v. West, 
11 Vet. App. 228, 234 (1998).
However, if a review of the evidence establishes a finding of 
CUE, the prior decision must be reversed or revised, and the 
decision constituting the reversal or revision has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 U.S.C.A. §§ 5109A(a)-(b).  

The Law and Regulations in Effect on December 6, 1988

On December 6, 1988, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, had been aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).

When the disease identity was established, there was no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology was required only where the condition noted 
during service (or in the presumptive period) was not, in 
fact, shown to have been chronic or where the diagnosis of 
chronicity could have been legitimately questioned.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of continuity after discharge was required to 
support the claim.  Id.

Service connection could, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Evidence on File on December 6, 1988

The evidence on file on December 6, 1988 included the 
Veteran's treatment records from his second period of active 
duty.  The report of the Veteran's medical history, completed 
in conjunction with his November 1979 service entrance 
examination, is negative for any complaints of tinnitus.

During a January 1981 audiogram, the Veteran reported 
continuous noise exposure, as well as tinnitus all the time.

The service treatment records and examination reports, dated 
after January 1981, including the reports of physical 
examinations, performed in May 1981 and October 1983, and the 
report of an October 1987 audiogram, are negative for any 
complaints or clinical findings of tinnitus.  The report of 
the Veteran's January 1988 service discharge examination is, 
similarly, negative.

During an August 1988 VA examination, the Veteran reportedly 
noticed a hearing loss and tinnitus in conjunction with his 
duties as a tank commander in service.  He stated that he had 
daily, intermittent tinnitus.  The relevant diagnoses were 
tinnitus and deafness by history.  

In September 1988, a VA audiogram revealed that the Veteran's 
hearing acuity was normal bilaterally from 250 hertz through 
8000 hertz.  There were no complaints or clinical findings of 
tinnitus.

Analysis

The Veteran contends that the RO committed CUE in its 
December 6, 1988 rating action which denied entitlement to 
service connection for tinnitus.  In this regard, he notes 
that evidence on file at the time showed a complaint of 
tinnitus in service, as well as at the time of his discharge.  
Essentially, he maintains that had the RO properly considered 
all of the facts in his favor, service connection would have 
been established.  Therefore, he seeks to revise or reverse 
the RO's December 6, 1988 rating action on the grounds of 
CUE.  After carefully considering the claim in light of the 
record and the applicable law, the Board agrees.  
Accordingly, the appeal with respect to the issue of CUE will 
be granted.

The evidence on file at the time of the RO's decision in 
December 6, 1988 shows that the Veteran complained of 
tinnitus on one occasion early in his second period of 
service.  Although he stated that tinnitus was present all 
the time, his treatment records and examination reports 
completed during the remaining approximately seven years of 
service were negative for any complaints or clinical findings 
of tinnitus.  Nevertheless, he submitted a claim of 
entitlement to service connection for tinnitus within weeks 
of his separation from service.  Therefore, VA examined him, 
in part, to determine the nature and etiology of the claimed 
tinnitus.

The VA examination was performed in August 1988.  The 
diagnosis showed no more than tinnitus and deafness by 
history that is, there were no findings of chronic, active 
tinnitus.  However, during the examination, the examiner 
recorded that the Veteran complained of daily, intermittent 
tinnitus.  That fact was not recorded in the RO's December 6, 
1988 rating decision, and leads the Board to conclude that 
not all of the facts favorable to the Veteran were before the 
RO at the time of the decision.  Had that fact not been 
omitted, it would have manifestly changed the outcome of the 
decision; that is, service connection for tinnitus would have 
been granted.  As such, the omission of that fact constitutes 
clear and unmistakable error.  Accordingly, the December 6, 
1988 decision is reversed, and the claim of entitlement to 
service connection for tinnitus is granted, as if the 
December 6, 1988 decision had never been rendered.  
Consequently, the Board's decision constituting the reversal 
has the same effect as if it had been made on December 6, 
1988.  To that extent, the appeal is granted. 

The Earlier Effective Date Claim

In light of the foregoing decision with respect to clear and 
unmistakable error, the claim of entitlement to service 
connection for an effective date earlier than June 13, 2006, 
is, effectively, moot.  There remain no errors of fact or law 
with respect to that issue; therefore, the Board no longer 
has jurisdiction over that issue.  38 U.S.C.A. §§ 511a, 7104, 
7105(b)(5); 38 C.F.R. § 20.101.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  
Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to service connection for an 
effective date earlier than June 13, 2006.  Therefore, it is 
dismissed.


ORDER

CUE having been shown in the RO's December 6, 1988, rating 
decision, which had denied entitlement to service connection 
for tinnitus, the appeal to reverse that decision is granted.

With respect to the issue of entitlement to an effective date 
earlier than June 13, 2006 for a grant of service connection 
for tinnitus, the appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


